      Case 3:18-cv-08176-DJH Document 151 Filed 01/12/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                           No. CV-18-08176-PCT-DJH
10                  Plaintiff,                           ORDER
11   v.
12   Tate’s Auto Center of Winslow
     Incorporation, et al.,
13
                    Defendants.
14
15          Pending before the Court are three Motions to Seal, all of which pertain to the
16   Motion for Summary Judgment filed by Plaintiff Federal Trade Commission (the “FTC”).

17   The FTC moves to seal its Motion for Summary Judgment (Doc. 123); Defendants move
18   to seal their Response (Doc. 142); and the FTC moves to seal its Reply (Doc. 145)

19   (collectively, the “Motions”). No party has filed a response, either in support or opposition,

20   to these Motions.
21          The Motions come pursuant to the Court’s Protective Order, which states that
22   material the parties label confidential “shall only be filed with a motion to seal the material

23   pursuant to LRCiv 5.6.” (Doc. 27 at 4). Local Rule 5.6 states that “[a]ny motion or

24   stipulation to file a document under seal must set forth a clear statement of the facts and

25   legal authority justifying the filing of the document under seal and must append (as a

26   separate attachment) a proposed order granting the motion.” LRCiv 5.6(b).
27          The Ninth Circuit strongly presumes that court documents should be publicly
28   available, unless there is a compelling reason to seal them. Kamakana v. City & Cty. of
      Case 3:18-cv-08176-DJH Document 151 Filed 01/12/21 Page 2 of 2



 1   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).          “In general, ‘compelling reasons’
 2   sufficient to outweigh the public’s interest in disclosure and justify sealing court records
 3   exist when such ‘court files might have become a vehicle for improper purposes,’ such as
 4   the use of records to gratify private spite, promote public scandal, circulate libelous
 5   statements, or release trade secrets.” Id. (quoting Nixon v. Warner Commc’ns, Inc., 435
 6   U.S. 589, 598 (1978)). “The mere fact that the production of records may lead to a litigant's
 7   embarrassment, incrimination, or exposure to further litigation will not, without more,
 8   compel the court to seal its records.” Id.
 9            Here, the parties provide few, if any, reasons why their briefing should be sealed,
10   none of which are compelling. To begin, the FTC represents that it “has no personal
11   knowledge of the competitive disadvantage or other harm that might result from public
12   disclosure of the foregoing documents.” (Doc. 123 at 3). Next, Defendants would like to
13   seal documents containing “nonparty and financial information that have been designated
14   ‘Confidential’” as well as a “Customer Educational video file.” (Doc. 142 at 2). But there
15   is no additional or document-specific explanation as to why that information should be
16   sealed. While a party may wish to keep a document confidential, that wish alone does not
17   constitute a compelling reason to seal it from the public’s view.
18            Accordingly,
19            IT IS HEREBY ORDERED that the parties’ Motions to Seal (Docs. 123; 142;
20   145) are denied, without prejudice.
21            IT IS FURTHER ORDERED that the parties shall file unredacted versions of the
22   documents filed or lodged at Docs. 132, 143, & 146, within fourteen (14) days of this
23   Order.
24            Dated this 11th day of January, 2021.
25
26                                                 Honorable Diane J. Humetewa
27                                                 United States District Judge

28


                                                  -2-
